Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,611,444.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the overall scope of the claimed invention is practically the same.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2, 6-8, and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gisolfi (US 2,240,071) in view of Brinker (US 1,428,940)
Gisolfi discloses substantially all of the claimed limitations, including:
2. (New) A candle comprising: a wick W longitudinally extending from a bottom end to a top, exposed end, a candle fuel C surrounding a portion of the wick and defining at least a base surface and an outer surface (fig. 1), a candle dish 10 having a top surface and a bottom surface, the top surface of the candle dish being in contact with the base surface of the candle fuel (fig. 1), and the top surface of the candle dish being in direct contact with the bottom end of the wick (fig. 1), 
6. (New) The candle as claimed in claim 2, wherein the candle dish has elevated bordering (fig. 1).  
7. (New) The candle as claimed in claim 2, wherein the candle dish comprises at least one embossment 18, the embossment or the embossments extending in the direction of the bordering (fig. 1-4).  
8. (New) The candle as claimed in clain 7, wherein the embossment is additionally provided with incisions or punchings, the incisions or punchings being crescent- shaped (fig. 3).  
10. (New) 'The candle as claimed in claim 2, wherein the candle dish further comprises an adhesion-promoting layer where the candle dish is in contact with the base surface of the candle fuel (fig. 1 - inherent).  
11. (New) The candle of claim 2, wherein the candle dish is configured to separate run-out candle fuel from the wick at an end of burning of the candle fuel (fig. 1 - inherent).  
12. (New) The candle of claim 2, wherein the candle dish is configured to deprive the wick of candle fuel at an end of burning of the candle fuel (fig. 1 - inherent).

Nevertheless, Gisolfi fails to specifically recite a dip coating wax outer layer.
Brinker, in the same or related field of endeavor, specifically recites a dip coating wax outer layer 6 (fig. 2; page 1, lines 65-108).
Brinker teaches that such an arrangement provides for ornamentation (Title).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the dip coating wax outer layer as taught by Brinker into the invention disclosed by Gisolfi, so as to provide for ornamentation.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gisolfi (US 2,240,071) in view of Brinker (US 1,428,940)
Gisolfi and Brinker teach substantially all of the claimed limitations, but fail to specifically recite the dish made of aluminum.  
The particular material used is simply a matter dependent on availability and cost.  
This material is well within the knowledge and ability of one of ordinary skill in the art.  
Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability and cost.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention taught by Gisolfi and Brinker, so as to satisfy considerations of availability and cost.


Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gisolfi (US 2,240,071) in view of Brinker (US 1,428,940)
Gisolfi and Brinker teach substantially all of the claimed limitations, but fail to specifically recite the claimed thickness range of the dish.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gisolfi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gisolfi (US 2,240,071) in view of Brinker (US 1,428,940)
Gisolfi and Brinker teach substantially all of the claimed limitations, but fail to specifically recite method of manufacture.
While the references may silent as to how the apparatus is manufactured, the prior art apparatus appears to be the same as claimed.  
This product-by-process limitation would not be expected to impart distinctive structural characteristics to the apparatus.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized any process including that which is recited in the claims to have produced the claimed device.  Note: Applicant may overcome this rejection by providing evidence that the claimed product-by-process limitation imparts a distinctive structural characteristic to the claimed invention, but a statement or argument by Applicant will not be deemed factual evidence.  Of course, even if evidence were provided to overcome anticipation, one would still need to assess whether it would have been a prima facie obvious method.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose candles with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

November 28, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762